Citation Nr: 0516788	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  03-24 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from July 1959 to 
March 1962 and died in March 2002.

The appellant, who is the veteran's widow, appealed a 
February 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The case 
is now before the Board of Veterans' Appeals (Board) for 
appellate review.


FINDINGS OF FACT

1.  A March 2002 certificate of death indicates that the 
veteran died in March 2002, at age 63, with the immediate 
cause of death reported as myocardial infarction due to 
coronary artery disease.

3.  The medical evidence demonstrates that no hypertensive or 
cardiovascular disorder was manifested during the veteran's 
period of active military service, or within one year after 
his separation therefrom.

2.  At the time of the veteran's death, he was service 
connected for low back strain with myositis and disc bulging, 
evaluated as 40 percent disabling, and for a ganglionectomy 
scar of the left wrist, evaluated as 10 percent disabling.  
His combined service-connected disability rating was 50 
percent, and had been in effect since July 2000.

3.  The objective and competent medical evidence of record 
preponderates against a finding that a service-connected 
disability caused or contributed substantially or materially 
to cause the veteran's death.

4.  Based upon the evidence on file at the time of the 
veteran's death, he was not in receipt of, or entitled to 
receive, a 100 percent service-connected disability 
evaluation for the period of 10 years immediately prior to 
his death.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.309(a), (c), 3.310, 3.312 (2004).

2.  The requirements for entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. § 
1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 
2002); 38 C.F.R. §§ 3.22(a) (as in effect prior to and after 
Jan. 21, 2000), 3.102, 3.159, 20.1106 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the cause of the veteran's death 
was related to his period of active service in the United 
States Army.  In essence, she has alleged that the veteran's 
death from a myocardial infarction due to coronary artery 
disease was caused by the veteran's service-connected low 
back strain and left wrist scar.  In addition, the appellant 
seeks VA benefits under 38 U.S.C.A. § 1318

I.  Factual Background

The evidence of record reveals that the veteran died in March 
2002, at the age of 63.  According to the certificate of 
death dated that month, and submitted by the appellant in 
April 2002 when she filed her initial claim for death 
benefits, the immediate cause of the veteran's death was 
myocardial infarction due to coronary artery disease.  No 
other underlying cause of death was noted, and there is no 
indication that an autopsy was performed.  At the time of his 
death, the veteran had was service connection in effect for 
low back strain with myositis and disc bulging, evaluated as 
40 percent disabling since July 2000, and a left wrist 
ganglionectomy scar, evaluated as 10 percent disabling since 
August 1987.  

The veteran's service medical records are negative for 
complaints of, or treatment for, any cardiovascular disorder 
or hypertension.  When he was examined for enlistment in July 
1959, a cardiovascular abnormality was not reported.  His 
blood pressure was 140/70, and he was found qualified for 
active service.  Clinical records are not referable to 
complaints or diagnoses of, or treatment for, a 
cardiovascular disease.  The veteran was hospitalized in 
August 1959 for treatment of a back disorder, but records do 
not describe any cardiovascular disorder.  When examined for 
separation from service in January 1962, the veteran's 
cardiovascular system was normal.  His blood pressure was 
118/72.

VA and non-VA medical records and examination reports, dated 
from 1963 to 2002, are associated with the claims file.

In March 1985, the RO received the veteran's claim for 
service connection for hypertension and heart disease, which 
was denied by the RO in a March 1985 rating decision.  At 
that time, the RO granted service connection and 
noncompensable disability evaluations for low back strain 
with myositis and a left wrist ganglionectomy scar.  In an 
April 1985 letter, the RO notified the veteran of the action 
taken on his claim, and of his appellate rights.  He did not 
appeal the RO's determination, and it became final.  



A June 1985 VA medical record reflects the veteran's 
complaints of low back pain and shortness of breath on 
exertion.  When seen in July 1985, his hypertension was 
described as under good control and it was noted that he took 
insulin to control his diabetes.

When he was seen in the VA outpatient clinic in September 
1986, the medical records indicate that the veteran's 
concurrent diseases included diabetes mellitus, high blood 
pressure, and heart disease.

A February 1987 VA examination report reflects that the 
veteran, who was then 47 years of age, complained of 
intermittent low back pain, and notes he had hypertension, 
diabetes, and a heart problem.  Findings and diagnoses are 
not indicative of cardiovascular disease.

In a March 1987 rating decision, the RO granted a 10 percent 
evaluation for the veteran's service-connected back 
disability.

VA hospitalized the veteran in August 1987 for surgical 
removal of a ganglion cyst of the left wrist.  These medical 
records do not reflect complaints or diagnoses of a 
cardiovascular disease.  According to a December 1987 VA 
outpatient record, the veteran's major problems were diabetes 
mellitus and hypertension.  It was noted that he took 
prescribed medication for the hypertension.

In January 1988, the RO granted a 10 percent disability 
evaluation for the veteran's service-connected left wrist 
ganlionectomy scar.

June 1988, August 1989, March 1990, and October 1991 VA 
examination reports are not referable to complaints or 
diagnoses of a cardiovascular disease.

A September 1995 medical record reflects the veteran's 
complaints of low back pain.  His blood pressure at that time 
was 154/90.  

VA outpatient records, dated from 1998 to 2002, indicate 
that, in April 2000, the veteran was noted to be diabetic, 
and to smoke one to two packs of cigarettes per day.  The 
clinical impression was peripheral vascular occlusive 
disease, recent cellulitis, resolving, and peripheral 
vascular disease, occlusive disease (claudication).

In May 2000, the veteran was privately hospitalized due to 
increased shortness of breath, and diagnosed with congestive 
heart failure.  He was noted to have cardiomegaly.  The 
records indicate he was initially hospitalized to rule out 
myocardial infarction and for management of congestive heart 
failure.  According to a consultation report, apparently for 
renal disease, the veteran had a history of diabetes mellitus 
from 1978 and a history of hypertension from 1978, with 
diabetic retinopathy and ischemic heart disease.  Another 
consultation report, evidently regarding his cardiovascular 
condition, indicates the veteran was treated by VA in 
December and told he probably had an old myocardial 
infarction.  It was noted that the veteran's past medical 
history included a history of coronary artery disease that 
was non-specific, and that was never properly diagnosed.  
Upon examination, the clinical impression was that the 
veteran had symptoms of congestive heart failure.  Results of 
an echocardiogram were suggestive of multi-vessel coronary 
artery disease.  It was noted that the veteran had suffered 
from several myocardial infarctions in the past, but was 
never properly diagnosed, probably due to his never having 
chest pain.

While he was hospitalized in May 2000, a myocardial 
infarction was ruled out.  The primary discharge diagnosis 
was congestive heart failure, and secondary discharge 
diagnoses included hypertension, insulin-dependent diabetes 
mellitus, and history of coronary artery disease, 
hypertensive cardiovascular disease, peripheral vascular 
disease, renal insufficiency, and probable atherosclerosis 
and cardiomyopathy, probably due to coronary artery disease.


According to private medical records dated in late June and 
July 2000, the veteran had a non-healing wound on his left 
lower extremity.  In June, his left great toe was amputated 
for gangrene, and he underwent a left popliteal-posterior 
tibial bypass.  The infection persisted.  While he was 
hospitalized in June, results of an adenosine myocardial 
perfusion scan were abnormal, and revealed predominant scar 
and mild peri-infarct ischemia.  Ischemic cardiomyopathy was 
noted. 

The veteran's non-healing diabetic wound of the left foot 
continued and, in August 2000, he was privately hospitalized 
for left lower extremity amputation.  He was admitted for an 
attempted below-the-knee amputation and possible above-the-
knee amputation of the left lower extremity.

An August 2000 VA orthopedic examination report notes the 
veteran's recent below-the knee amputation.  Findings and 
diagnoses are not referable to coronary artery disease.

In February 2001, the RO received the veteran's request to 
reopen his claim for service connection for heart disease, 
and for increased disability ratings.

The private medical records reflect that, in February 2001, 
the veteran underwent left and right coronary angiography.  
It was noted that he had a history of cardiomyopathy, 
diabetes, and below-the-knee amputation of the left leg.  He 
was admitted for left stump swelling. and tests revealed a 
big femoral thrombus.  It was noted that he was not compliant 
with medications and diet.  Cardiac catherization was 
performed to assess the status of the veteran's coronary 
arteries.  Two-vessel disease, with mild pulmonary 
hypertension, was reported.



The veteran was privately hospitalized in March 2001 and 
underwent cardiothoracic surgery for treatment of pleural 
effusion.  According to a history taken at the time, the 
veteran had smoked a pack of cigarettes a day for more than 
forty years, and had quit since last being hospitalized 
several weeks earlier.  It was noted that he usually consumed 
about a case of beer per week.  Discharge diagnoses included 
a history of coronary artery disease, ischemic dilated 
cardiomyopathy, atherosclerotic peripheral vascular disease, 
history of deep venous thrombosis, diabetes mellitus, type I, 
hypertension, and history of pulmonary embolus and emphysema.

Also in March 2001, the veteran underwent VA orthopedic 
examination.  According to the examination report, he 
complained of progressively worsening back pain that radiated 
into his left leg.  The diagnosis was chronic lumbar strain, 
and the examiner speculated that X-rays would show 
osteoarthritis.  The VA examiner also opined that some of the 
veteran's complaint of back pain was psycho-physiologic.

In a May 2001 letter, Dr. M.O.Q., M.D., reported that the 
veteran was doing "fantastically well" after his surgery 
for empyema.

In an unappealed September 2001 rating decision, the RO again 
denied the veteran's claim for service connection for a heart 
condition and hypertension.  At that time, the RO granted a 
40 percent disability evaluation for his service-connected 
back disability, effective from July 2000.

When he was seen by Dr. Z.Z. in February 2002, it was noted 
that the veteran's blood pressure was 128/90.  It was also 
noted that the veteran took prescribed medications for atrial 
fibrillation and congestive heart failure.

As described above, the veteran died in March 2002, from a 
myocardial infarction due to coronary artery disease.

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

Throughout the course of her appeal, including in a May 2002 
letter from the RO, the appellant has been informed of VA's 
duty to assist her in the development of her claims.  In 
addition, the appellant was advised, by virtue of a detailed 
July 2003 statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate her claims.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the appellant's claims, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to service connection for the cause of the 
veteran's death and benefits under 38 U.S.C.A. § 1318.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the July 2003 SOC contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2004).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  All 
those notices provided by VA must be read in the context of 
prior, relatively contemporaneous communications.  See 
Mayfield v. Nicholson, supra, slip op. at 27. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Discussion

1.  Service Connection for Cause of Death

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
active military, naval, or air service.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Even if there is no record of arteriosclerosis, organic heart 
disease, or hypertension in service, its incurrence in 
service will be presumed if it was manifest to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service- 
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

After a review of all the evidence of record, the Board finds 
that there is no competent and probative evidence that any of 
the various medical disorders that were implicated in the 
veteran's death were related to his period of active military 
service.  The service medical records are negative for any 
complaints of, treatment for, or findings of any type of 
hypertensive or cardiovascular disorder.  In reviewing the 
evidence of record, the Board notes that, while the veteran 
was hospitalized in August 1959 for treatment of a back 
disorder, his body systems, including his cardiovascular 
system, were normal.  Moreover, when he was examined by VA in 
1987, 1988, 1989, and 1990, physical examination findings 
were not indicative of any cardiovascular disorder.  The 
medical evidence of record does not establish that the 
veteran had coronary artery disease during active service, or 
that coronary artery disease was linked to an injury or 
disease incurred during active service.

In support of her claim that the veteran's service-connected 
back and left wrist disabilities somehow led to the his death 
in March 2002, the appellant has submitted VA and non-VA 
medical records dated through February 2002.   

Upon careful review of this case and the appellant's 
contentions, the Board finds that no medical evidence has 
been submitted to relate the veteran's death to service. The 
appellant has variously contended in this appeal, without any 
support in the medical record, that her husband suffered 
coronary artery disease caused by the service-connected back 
disability that was diagnosed in 1959 in service, and by his 
left wrist scar.  Thus, given a finding that he died of a 
myocardial infarction due to coronary artery disease, she 
apparently believes that the decedent died from a presumptive 
disease under 38 C.F.R. §§ 3.307, 3.309.

In evaluating this premise, the Board notes that the veteran 
was service connected only for low back and left wrist 
disabilities during his lifetime, and was not service-
connected for any other disorder.  Furthermore, the Board 
notes that he died from a myocardial infarction due to 
coronary artery disease.  While the veteran experienced a low 
back disorder that fluctuated in severity during his 
lifetime, there is no medical evidence in the record before 
the Board that a low back or left wrist disability was the 
immediate or underlying cause of the veteran's death, or that 
either condition played a contributory cause, i.e., that 
there was a causal connection. Moreover, there is no 
indication that the myocardial infarction due to coronary 
artery disease was related to service.  In fact, the Board 
would note that, contrary to the appellant's repeated 
contentions, the first mention in the medical records of 
coronary artery disease is in 1986, more than twenty-four 
years after the veteran's discharge from active military 
service.

We recognize the appellant's sincere belief that her 
husband's death was related in some way to his military 
experience or to his service-connected low back and left 
wrist disabilities.  Nevertheless, in this case, the 
appellant has not been shown to have the professional 
expertise necessary to provide meaningful evidence regarding 
a causal relationship between the decedent's death and his 
active military service. See, e.g., Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
cert denied, 119 S.Ct. 404 (1998). See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit or identify 
competent medical evidence to provide a nexus between any in-
service injury or disease and the conditions that caused and 
contributed to cause the veteran's death.  The preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.

2.  DIC under 38 U.S.C.A. § 1318

As noted above, the record indicates that the veteran, whose 
active military service extended from July 1959 to March 
1962, died in March 2002.  According to the March 2002 
certificate of death, the veteran died from a myocardial 
infarction due to coronary artery disease.

At the time of his death, the veteran was service connected 
for the following disabilities: low back strain with myositis 
and disc bulging, evaluated as 40 percent disabling since 
July 2000, and a ganglionectomy scar of the left wrist, 
evaluated as 10 percent disabling since August 1987.  His 
combined service-connected disability rating was 50 percent, 
from July 2000.

The appellant filed her claim for VA benefits in respect of 
the veteran's death on April 4, 2002.

A surviving spouse may be entitled, pursuant to 38 U.S.C.A. § 
1318 and 38 C.F.R. § 3.22, to receive DIC benefits as if the 
veteran's death were service connected, if the decedent had 
been entitled to receive 100 percent disability compensation 
based upon service-connected disability at the time of death 
and for a period of 10 consecutive years immediately prior to 
death, although the decedent was for some reason (other than 
willful misconduct) not in actual receipt of that 100 percent 
compensation throughout that 10-year period.

As noted above, in April 2002 the appellant submitted a claim 
for DIC on the basis that the cause of the veteran's death 
was service connected, and also claimed DIC under the 
provisions of 38 U.S.C.A. § 1318.

During the pendency of her appeal, there was a change in the 
law regarding her appeal for DIC benefits under section 1318.  
Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court of Appeals for Veterans Claims found 
that a surviving spouse can attempt to demonstrate that the 
veteran hypothetically would have been entitled to a 
different decision on a service-connected-rating issue, based 
upon evidence in the claims folder or in VA custody prior to 
the veteran's death and the law then applicable or 
subsequently made retroactively applicable.  Green v. Brown, 
10 Vet. App. 111, 118-19 (1997).  In such cases, the Court 
held that the claimant could assert a hypothetical basis for 
the veteran's entitlement to a total disability rating for 
the 10 years immediately preceding his death.  Cole v. West, 
13 Vet. App. 268, 278 (1999).

In January 2000, VA amended 38 C.F.R. § 3.22 (the 
implementing regulation for 38 U.S.C.A. § 1318) to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims.  See 65 Fed. 
Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.

Prolonged litigation ensued, and included a stay of 
proceedings involving claims for DIC benefits under 38 
U.S.C.A. § 1318 where the outcome was dependent upon 38 
C.F.R. § 3.22.  See Hix v. West, 12 Vet. App. 138, 141 
(1999), aff'd sub nom. Hix v. Gober, 225 F.3rd. 1277 (Fed. 
Cir. 2000), holding that for the purpose of determining 
whether a survivor is entitled to "enhanced" DIC benefits 
under 38 U.S.C.A. § 1311(a)(2) (veteran required to have been 
rated totally disabled for a continuous period of eight years 
prior to death) the implementing regulation, 38 C.F.R. § 
20.1106, permitted "hypothetical entitlement".

However, in National Organization of Veterans' Advocates v. 
Secretary of Veterans Affairs, 260 F. 3d 1365 (Fed. Cir. 
2001) (NOVA I), the Federal Circuit concluded that the 
revised 38 C.F.R. § 3.22 was inconsistent with 38 C.F.R. § 
20.1106, which interpreted a virtually identical veterans 
benefit statute, 38 U.S.C.A. § 1311(a)(2), and that VA had 
failed to explain its rationale for interpreting these 
virtually identical statutes (sections 1311 and 1318) in 
conflicting ways.  The Federal Circuit directed VA to stay 
all proceedings involving claims for DIC benefits under 38 
U.S.C.A. § 1318 where the outcome was dependent upon 38 
C.F.R. § 3.22, pending the conclusion of expedited 
rulemaking.  On April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there may be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C.A. § 1311(a)(2).  See 67 Fed. Reg. 
16,309-17 (now codified at 38 C.F.R. § 20.1106 (2004).

Then, the Federal Circuit, in National Organization of 
Veterans' Advocates v. Secretary of Veterans Affairs, 314 F. 
3d 1373 (Fed. Cir. 2003) (NOVA II), found that VA had 
determined that the two statutes at issue should be similarly 
interpreted, and had amended 38 C.F.R. § 20.1106 to provide 
that claims under section 1311(a)(2), like claims under 
section 1318, will be decided taking into account prior 
determinations issued during the veteran's lifetime.  The 
Federal Circuit held that VA could properly construe the 
language of 1311(a)(2) and 1318 to bar "hypothetical 
entitlement" claims.  See also 38 U.S.C.A. §§ 1311(a) and 
1318 (2004).  Subsequently, the Board's stay was lifted for 
all claims for benefits under 38 U.S.C.A. § 1318 where the 
decision would have required a hypothetical determination as 
to eligibility.

The Board was previously concerned that, because the 
appellant's claim and appeal were filed before the regulatory 
change occurred, she might be entitled to application of 
whichever version is more favorable to her.  Under current 
precedents, when a law or regulation changes during the 
pendency of a claim for VA benefits and the regulation 
substantively affects the claim, the claimant is entitled to 
resolution of her claim under the version of the regulation 
that is most advantageous to her.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits.").

The Board notes that the RO received the appellant's claim 
for DIC benefits in April 2002, and that much of the above-
described evolution of analysis for 38 U.S.C.A. § 1318 claims 
occurred before the receipt of her claim.  However, in this 
case, the Board finds that the general rule is not for 
application.  As discussed above, the Federal Circuit has 
found that VA's action in amending the regulations in 
question was interpretative, rather than substantive, in 
nature.  That is, the amendments clarified VA's earlier 
interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  See NOVA I, 260 F.3d at 
1376-77.  In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, which had construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 
3.22 in a way antithetical to the agency's interpretation, 
and was free to challenge them, to include through the route 
of rulemaking.  Id. at 1374.

Thus, to the extent there has been any change in the law or 
regulations relevant to the claim, the changes are not of the 
material type that altered the appellant's rights, but rather 
clarified those rights.  Moreover, considering that the 
veteran had not been in receipt of, or entitled to receive, a 
total disability evaluation, the application of either 
version of 38 C.F.R. § 3.22(a) would result in the same 
outcome, and therefore the appellant is not prejudiced by 
deciding the case at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

To the extent the appellant might assert that the veteran's 
service-connected disabilities would have been evaluated as 
100 percent disabling for at least 10 years prior to his 
death if a claim had been filed, such an allegation is 
tantamount to a "hypothetical claim" for entitlement, which 
is excluded from consideration.  See NOVA II, 314 F.3d 1379-
80.  Accordingly, the appellant's claim under section 1318 
may not be considered under the hypothetical entitlement 
theory.

In view of the foregoing, the Board finds that the criteria 
for DIC under the provisions of 38 U.S.C.A. § 1318 are not 
met.  That is, the veteran, who died many years after his 
separation from service, did not have service-connected 
disabilities rated as 100 percent disabling for at least 10 
years prior to his death, as required by 38 U.S.C.A. § 1318 
and 38 C.F.R. § 3.22.  Accordingly, the appellant's claim 
must be denied for lack of legal merit.  The Court has held 
that, when the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the law is 
dispositive of the instant case, as related to the claim for 
DIC benefits, the benefit-of-the-doubt rule is not for 
application.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


